DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample-hold unit” and “setting unit” in claim 1, “kTC cancellation unit” in claim 3, “sample-hold unit”, “kTC cancellation unit”, and “setting unit” in claim 4, “signal processing unit”, “sample-hold unit”, and “setting unit” in claim 9, “signal processing unit”, “sample-hold unit”, “kTC cancellation unit”, and “setting unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “sets the transconductance where a calculated value becomes a minimum value to the transconductance of the operational amplifier”.  This recitation is unclear in how or where the transconductance is set and whether there are meant to be one or two transconductances.

Claim 6 recites “the kTC cancellation unit includes a capacitor” after previously reciting a similar limitation.  It is unclear whether the limitations are related or not.  The claim also recites “the setting unit sets a capacitance value of the capacitor” after previously reciting a similar limitation.  It is unclear whether the limitations are related or not.
Claim 7 recites “the kTC cancellation unit includes a capacitor” after previously reciting a similar limitation.  It is unclear whether the limitations are related or not.  The claim also recites “the setting unit sets a capacitance value of the capacitor” after previously reciting a similar limitation.  It is unclear whether the limitations are related or not.
Claim 8 recites “the kTC cancellation unit includes a capacitor” after previously reciting a similar limitation.  It is unclear whether the limitations are related or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshel et al. (U.S. Pub. No. 20130271632).
Regarding claim 1, Eshel discloses:
An image-capturing device, comprising:
a sample-hold unit that performs sampling and holding of a pixel signal (readout circuit 30 including input circuit 50, amplifier 60, error capacitor 70 and feedback circuit 80, where input circuit 50 can sample a pixel (such as pixel 21) at different phases of operation of the pixel--such as after reset, after integration, and the like, where input circuit 50 may include: (a) a first sampling circuit 51 that is arranged to sample a first signal S1 121 during a first phase of operation and during a noise integration period; (b) a second sampling circuit 52 that is arranged to sample a second signal S2 122 during a first phase of operation; and a third sampling circuit 53 arranged to sample a third signal S3 123 during a second phase of operation, and where an error capacitor 70 is connected to the output 63 of the amplifier 60, and the error capacitor 70 is arranged to be charged by the amplifier 60, during the noise integration period, to an error voltage that is indicative of noise generated as a result of a sampling of the first and second signals where feedback circuit 80 is connected between the error capacitor 70 and the second input 62 of amplifier and feedback circuit 80 is arranged to provide to the second input 62 of the amplifier and in proximity to a beginning of the second phase of operation, a feedback signal that represents the error voltage 
an analog-digital (AD) conversion unit that performs AD conversion of the pixel signal (analog to digital converter (ADC) 90 at the output of amplifier 60 (which provides an output based on input pixel signals) of readout circuit 30 which outputs signals within a voltage range that has width of Vrange and that spans from an upper limit of Vinit to a lower limit of (Vinit-Vrange), par. 44-46, see also par. 3, 5, 7, 45, 47-61, 123 and Figs. 1 and 2); and
a setting unit that sets a transconductance of an operational amplifier included in the sample-hold unit to a transconductance where kTC noise is minimized (apparatus can be implemented in a computer 
Regarding claim 3, Eshel further discloses:
a kTC cancellation unit that reduces the kTC noise by accumulating an electric charge corresponding to a variation in an output voltage of the sample-hold unit due to the kTC noise and feeding back the electric 
Regarding claim 4, Eshel discloses:
An image-capturing device, comprising:
a sample-hold unit that performs sampling and holding of a pixel signal (readout circuit 30 including input circuit 50, amplifier 60, error capacitor 70 and feedback circuit 80, where input circuit 50 can sample a 
a kTC cancellation unit that reduces kTC noise in the sample-hold unit (feedback circuit 80 including variable capacitor 108 and capacitor 109 and error capacitor 70, where when a reset phase ends a reset transistor enters a non-conductive stage and thermal noise is generated where the noise is also known as reset noise of KTC noise and where feedback circuit 80 is arranged to provide to the second input 62 of the amplifier and in proximity to a beginning of the second phase of operation, a feedback signal that represents the error voltage and thereby at least partially compensate for the noise, and where a feedback circuit 80 may include a variable capacitor 108 having a capacitance that is set by a control signal SC 127 where the capacitance of the variable capacitor 108 affects the amplitude of the feedback signal SF 128 and an additional capacitor 109 is connected in series to the variable capacitor 108, wherein one side of a feedback switch 118 is connected to a node between the variable capacitor 108 and the additional capacitor 109 and the other side of the variable capacitor is connected to a node between amplifier 60 and 
an analog-digital (AD) conversion unit that performs AD conversion of the pixel signal (analog to digital converter (ADC) 90 at the output of amplifier 60 (which provides an output based on input pixel signals) of readout circuit 30 which outputs signals within a voltage range that has width of Vrange and that spans from an upper limit of Vinit to a lower limit of (Vinit-Vrange), par. 44-46, see also par. 3, 5, 7, 45, 47-61, 123 and Figs. 1 and 2); and
a setting unit that sets a capacitance value of a capacitor included in the kTC cancellation unit to a capacitance value where the kTC noise is minimized (apparatus can be implemented in a computer environment where a processor would control the circuits including feedback switch 118 that connects the output of the amplifier 60 and error capacitor 70 to the node between variable capacitor 108 and capacitor 109, where when a reset phase ends a reset transistor enters a non-conductive stage and thermal noise is generated where the noise is also known as reset noise of KTC noise and where feedback circuit 80 is arranged to provide to the second input 62 of the amplifier and in proximity to a beginning of the second phase of operation, a feedback signal that represents the error voltage and thereby at least partially compensate for the noise, and where a feedback circuit 80 may include a variable capacitor 108 having a capacitance that is set by a control signal SC 127 where the capacitance 
Regarding claim 6, Eshel further discloses:
kTC cancellation unit includes a capacitor that accumulates an electric charge corresponding to a variation in an output voltage of the sample-hold unit due to the kTC noise (feedback circuit 80 including variable capacitor 108 and capacitor 109 and error capacitor 70, where when a reset phase ends a reset transistor enters a non-conductive stage and thermal noise is generated where the noise is also known as reset noise of KTC noise and where feedback circuit 80 is arranged to provide to the second input 62 of the amplifier and in proximity to a beginning of the second phase of operation, a feedback signal that represents the error voltage and thereby at least partially compensate for the noise, and where a feedback circuit 80 may include a variable capacitor 108 having a capacitance that is set by a control signal SC 127 where the capacitance of the variable capacitor 108 affects the amplitude of the feedback signal SF 128 and an additional capacitor 109 is connected in series to the 
the setting unit sets a capacitance value of the capacitor (where when a reset phase ends a reset transistor enters a non-conductive stage and thermal noise is generated where the noise is also known as reset noise of KTC noise and where feedback circuit 80 is arranged to provide to the second input 62 of the amplifier and in proximity to a beginning of the second phase of operation, a feedback signal that represents the error voltage and thereby at least partially compensate for the noise, and where a feedback circuit 80 may include a variable capacitor 108 having a capacitance that is set by a control signal SC 127 where the capacitance of the variable capacitor 108 affects the amplitude of the feedback signal SF 128 and an additional capacitor 109 is connected in series to the variable capacitor 108, wherein one side of a feedback switch 118 is connected to a node between the variable capacitor 108 and the additional capacitor 109 and the other side of the variable capacitor is connected to a node between amplifier 60 and error capacitor 70, par. 3, 44, 45, 48, 50, 52, see also par. 3, 5, 7, 45, 47-61, 123, and Figs. 1 and 2).

kTC cancellation unit includes a capacitor that accumulates an electric charge corresponding to a variation in an output voltage of the sample-hold unit due to the kTC noise and feeds back the electric charge to the sample-hold unit (feedback circuit 80 including variable capacitor 108 and capacitor 109 and error capacitor 70, where when a reset phase ends a reset transistor enters a non-conductive stage and thermal noise is generated where the noise is also known as reset noise of KTC noise and where feedback circuit 80 is arranged to provide to the second input 62 of the amplifier and in proximity to a beginning of the second phase of operation, a feedback signal that represents the error voltage and thereby at least partially compensate for the noise, and where a feedback circuit 80 may include a variable capacitor 108 having a capacitance that is set by a control signal SC 127 where the capacitance of the variable capacitor 108 affects the amplitude of the feedback signal SF 128 and an additional capacitor 109 is connected in series to the variable capacitor 108, wherein one side of a feedback switch 118 is connected to a node between the variable capacitor 108 and the additional capacitor 109 and the other side of the variable capacitor is connected to a node between amplifier 60 and error capacitor 70, par. 3, 44, 45, 48, 50, 52, see also par. 3, 5, 7, 45, 47-61, 123, and Figs. 1 and 2), and
the setting unit sets a capacitance value of the capacitor (where when a reset phase ends a reset transistor enters a non-conductive stage 
Regarding claim 8, Eshel further discloses:
kTC cancellation unit includes a capacitor that accumulates an electric charge corresponding to a variation in an output voltage of the sample-hold unit due to the kTC noise (feedback circuit 80 including variable capacitor 108 and capacitor 109 and error capacitor 70, where when a reset phase ends a reset transistor enters a non-conductive stage and thermal noise is generated where the noise is also known as reset noise of KTC noise and where feedback circuit 80 is arranged to provide 
a switch that turns on or off a connection between the sample-hold unit and the capacitor (one side of a feedback switch 118 is connected to a node between the variable capacitor 108 and the additional capacitor 109 and the other side of the variable capacitor is connected to a node between amplifier 60 and error capacitor 70 where after error capacitor 70 is charged by the amplifier 60, during the noise integration period, to an error voltage that is indicative of noise generated as a result of a sampling of the first and second signals, the feedback switch 118 closes and a feedback signal that represents the error voltage is provided to the second input node 62 and thereby at least partially compensate for the noise, par. 
the setting unit sets a connection time of the switch (the computer opens and closes the feedback switch 118 to provide or not provide the feedback signal, par. 3, 44, 45, 48, 50, 52, see also par. 3, 5, 7, 45, 47-61, 123, and Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshel et al. (U.S. Pub. No. 20130271632).
Regarding claim 9, see the rejection of claim 1 and Eshel further discloses:
An electronic apparatus, comprising:
an image-capturing device (see rejection of claim 1); and
wherein the image-capturing device includes
a sample-hold unit that performs sampling and holding of a pixel signal (see rejection of claim 1),
an analog-digital (AD) conversion unit that performs AD conversion of the pixel signal (see rejection of claim 1), and

Eshel is silent with regards to a signal processing unit that processes a signal that is output from the image-capturing device.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include processing an image processor that processes image signals output from an image-capturing device.  This is advantageous in that white balance can be corrected or different sized images can be created from the image signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a signal processing unit that processes a signal that is output from the image-capturing device.
Regarding claim 10, see the rejection of claim 4 and Eshel further discloses:
		An electronic apparatus, comprising:
an image-capturing device (see the rejection of claim 4);
wherein the image-capturing device includes
a sample-hold unit that performs sampling and holding of a pixel signal (see the rejection of claim 4),
a kTC cancellation unit that reduces kTC noise in the sample-hold unit (see the rejection of claim 4),
an analog-digital (AD) conversion unit that performs AD conversion of the pixel signal (see the rejection of claim 4), and

Eshel is silent with regards to a signal processing unit that processes a signal that is output from the image-capturing device.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include processing an image processor that processes image signals output from an image-capturing device.  This is advantageous in that white balance can be corrected or different sized images can be created from the image signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a signal processing unit that processes a signal that is output from the image-capturing device.

Conclusion
Regarding claims 2 and 5, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697